         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 1 of 10
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 15, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

HEIDI BALLARD,                                        §
             Plaintiff,                               §
                                                      §
v.                                                    §   CIVIL ACTION NO. 4:20-cv-2530
                                                      §
LINCOLN LIFE ASSURANCE                                §
COMPANY OF BOSTON,                                    §
              Defendant.                              §

                                             MEMORANDUM AND ORDER

            Before the Court is Lincoln Life Assurance Company of Boston’s

(“Defendant’s”) Motion to Partially Dismiss Plaintiff’s First Amended Complaint

(“Motion”) [Doc. # 8]. Plaintiff Heidi Ballard (“Plaintiff”) has not filed a response

to Defendant’s Motion, and the time for her to do so has elapsed. 1 When a plaintiff

fails to respond to a defendant’s motion to dismiss, the Court must nevertheless

assess the legal sufficiency of the complaint. Servicios Azucareros de Venezuela,

C.A. v. John Deere Thibodeaux, Inc., 702 F.3d 794, 806 (5th Cir. 2012).

            Based on the briefing, pertinent matters of record, and relevant legal

authorities, the Court grants Defendant’s Motion.




1
            Failure to respond to a motion is taken as a representation of no opposition.
            S.D. TEX. R. 7.3, 7.4.

                                                      1
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 2 of 10




I.          BACKGROUND

            The following factual summary is based on the allegations in Plaintiff’s First

Amended Complaint [Doc. # 5]. Plaintiff is the sole beneficiary of a life insurance

policy issued by Defendant (the “Policy”) covering Plaintiff’s late husband (the

“Insured”). 2 The Policy was issued pursuant to a plan established by the Insured’s

employer for the benefit of its employees and their beneficiaries. 3

            On September 22, 2018, the Insured was riding in the rear passenger seat of a

golf cart. 4             The owner and operator of the golf cart made an unannounced

acceleration and/or turn which caused the Insured to be ejected from the cart and

suffer a fatal head injury. 5

            The Policy contained an accidental death benefits provision, and was in full

force and effect at the time of the Insured’s death. 6 The Insured’s Death Certificate




2
            Plaintiff’s First Amended Complaint [Doc. # 5] (“FAC”) ¶ 1, 5-6.
3
            Id. ¶ 20.
4
            Id. ¶ 8.
5
            Id.
6
            Id. ¶ 7.

                                                2
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 3 of 10




lists his death as accidental. 7 Eyewitnesses confirmed that the accident was caused

by the operator of the golf cart, not by the Insured. 8

            Plaintiff submitted a timely claim for benefits under the Policy’s accidental

death benefits provision. 9 On March 19, 2019, Defendant denied Plaintiff’s claim,

taking the position that the Insured’s death “was caused or contributed to by the

presence of alcohol which contributed to the cause of the accident.” 10 Plaintiff

appealed the denial of her claim, but Defendant maintained that the Insured’s

intoxication caused or contributed to the accident that caused his death. 11 As a result,

Defendant argued, Plaintiff’s claim was subject to an exclusion in the Policy

excluding claims involving “[t]he presence of alcohol in the Covered Person’s blood

which raises a Presumption that the Covered Person was under the influence of

alcohol and contributed to the cause of the accident.” 12




7
            Id. ¶ 10.
8
            Id. ¶¶ 13-14.
9
            Id. ¶ 11.
10
            Id. ¶ 12.
11
            Id. ¶ 14.
12
            Id. ¶ 13.

                                              3
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 4 of 10




            Plaintiff filed suit in the 284th District Court of Montgomery County, Texas

on June 25, 2020. 13 Plaintiff brought claims for violations of the Texas Insurance

Code and breach of contract. 14 On July 17, 2020, Defendant removed the case to

federal court on the basis of federal question jurisdiction under 28 U.S.C. § 1331. 15

On July 24, 2020, Defendant moved to dismiss Plaintiff’s Complaint, arguing that

the Employees Retirement Income Security Act (“ERISA”) preempted Plaintiff’s

state law claims. 16 On July 30, 2020, Plaintiff filed a First Amended Complaint

adding a claim for violations of ERISA in addition to her claims for violation of

Sections 541.060(a)(2)(A) and 541.060(a)(7) of the Texas Insurance Code and

breach of contract. 17 Defendant now moves to dismiss Plaintiff’s state law claims

pursuant to Federal Rule of Civil Procedure 12(b)(6). 18




13
            Plaintiff’s Original Petition and Requests for Disclosure [Doc. # 1-3].
14
            Id.
15
            Notice of Removal [Doc. # 1].
16
            Defendant’s Motion to Dismiss Plaintiff’s Original Petition and Brief in Support
            [Doc. # 4]. Defendant’s Motion to Dismiss Plaintiff’s Original Complaint is mooted
            by Plaintiff’s filing of a First Amended Complaint.
17
            See FAC.
18
            Motion to Partially Dismiss Plaintiff’s First Amended Complaint [Doc. # 8]
            (“Motion”).

                                                  4
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 5 of 10




II.         LEGAL STANDARD

            A motion to dismiss under Rule 12(b)(6) is viewed with disfavor and is rarely

granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington

v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)). The complaint

must be liberally construed in favor of the plaintiff, and all facts pleaded in the

complaint must be taken as true. Harrington, 563 F.3d at 147. The complaint must,

however, contain sufficient factual allegations, as opposed to legal conclusions, to

state a claim for relief that is “plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012).

            When there are well-pleaded factual allegations, a court should presume they

are true, even if doubtful, and then determine whether they plausibly give rise to an

entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires only a

plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of his

legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). Additionally,

regardless of how well-pleaded the factual allegations may be, they must

demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d

1059, 1061 (5th Cir. 1997).




                                              5
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 6 of 10




III.        DISCUSSION

            Defendant argues that Plaintiff’s state law claims for violation of the Texas

Insurance Code and breach of contract are preempted by ERISA. ERISA regulates

“any plan. . . established or maintained by an employer . . . for the purpose of

providing for its participants or their beneficiaries, through the purchase of insurance

or otherwise, . . . benefits in the event of . . . death . . . .” 29 U.S.C. § 1002(1). It is

evident from the allegations in Plaintiff’s First Amended Complaint that the Policy

was issued as part of an ERISA plan. 19

            ERISA preempts state laws “insofar as they may now or hereafter relate to

any employee benefit plan.” 29 U.S.C. § 1144(a). Accordingly, “any state-law

cause of action that duplicates, supplements, or supplants the ERISA civil

enforcement remedy conflicts with the clear congressional intent to make the ERISA

remedy exclusive and is therefore pre-empted.” Aetna Health Inc. v. Davila, 542

U.S. 200, 209 (2004). However, ERISA has a savings clause excepting from

preemption any state laws “which regulate insurance, banking, or securities.” 29




19
            See FAC ¶ 20 (alleging that the Policy was issued pursuant to a group life insurance
            plan provided by the Insured’s employer for the benefit of Plaintiff); see also
            Memorial Hosp. Sys. v. Northbrook Life Ins. Co., 904 F.2d 236, 241 (5th Cir. 1990)
            (the “bare purchase” of group insurance by an employer for the benefit of its
            employees or beneficiaries is sufficient to establish a benefit plan subject to ERISA).

                                                   6
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 7 of 10




U.S.C. § 1144(b)(2)(A). In Kentucky Association of Health Plans v. Miller, 538 U.S.

329 (2003):

            [T]he Supreme Court simplified the test for ERISA conflict
            preemption. . . . After Miller, for a state law to be deemed a ‘law . . .
            which regulates insurance’ under Section 1144(b)(2)(A) and thus be
            exempt from traditional ERISA preemption, such law must (1) be
            directed toward entities engaged in insurance, and (2) substantially
            affect the risk pooling arrangement between the insurer and the insured.

Ellis v. Liberty Life Assurance Co., 394 F.3d 262, 275-76 (5th Cir. 2004) (citing

Miller, 538 U.S. at 341-42); see also Benefit Recovery, Inc. v. Donelon, 521 F.3d

326, 330 (5th Cir. 2008) (same). Plaintiff’s state law claims all fail to meet the

second prong of the Miller test.

            Plaintiff asserts claims for breach of Sections 541.060(a)(2)(A) and

541.060(a)(7) of the Texas Insurance Code. Section 541.060(a)(2)(A) prohibits an

insurer from “failing to attempt in good faith to effectuate a prompt, fair, and

equitable settlement of . . . a claim with respect to which the insurer's liability has

become reasonably clear.” Section 541.060(a)(7) prohibits an insurer from “refusing

to pay a claim without conducting a reasonable investigation with respect to the

claim.”

            These statutes do not “substantially affect the risk pooling arrangement

between the insurer and the insured,” Ellis, 394 F.3d at 276, but provide for causes

of action for “improper processing of a claim for benefits under an ERISA-regulated

plan,” and are preempted by ERISA’s civil enforcement remedies. Pilot Life Ins.
                                               7
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 8 of 10




Co. v. Dedeaux, 481 U.S. 41, 55-56 (1987); Menchaca v. CNA Group Life Assurance

Co., 331 F. App’x 298, 304 (5th Cir. 2009) (finding that claims for violations of

Texas Insurance Code §§ 21.21 and 21.55, codified at Sections 541.060(a)(2)(A)

and 541.060(a)(7), were preempted by ERISA); Brown v. Aetna Life Ins. Co., No.

4:16–CV–455, 2017 WL 635565, at *2 (S.D. Tex. Feb. 16, 2017) (Harmon, J.)

(finding claims for violation of Section 541.060 of the Texas Insurance Code were

preempted by ERISA); Cardona v Life Ins. Co. of N. Am., No. 3:09-CV-0833-D,

2009 WL 3199217, at *9 (N.D. Tex. Oct. 7, 2009) (finding claims for violation of

Texas Insurance Code § 541.060 were preempted by ERISA).                           Accordingly,

Plaintiff’s claims for violation of Texas Insurance Code Sections 541.060(a)(2)(A)

and 541.060(a)(7) do not fall within ERISA’s savings clause and are preempted.

            Plaintiff’s claim for breach of contract is also preempted by ERISA because

it is not based on a state law that “substantially affect[s] the risk pooling arrangement

between the insurer and the insured.” 20 Ellis, 394 F.3d at 276; see Pilot Life Ins.

Co., 481 U.S. at 47-48 (finding breach of contract cause of action preempted by

ERISA); Brown, 2017 WL 635565 at *2 (same).




20
            Because the Court finds that Plaintiff’s state law claims fail the second prong of the
            Miller test, the Court does not reach the question of whether Texas Insurance Code
            Section 541.060 and Texas breach of contract common law are laws “directed
            toward entities engaged in insurance.” Ellis, 394 F.3d at 275-76.

                                                  8
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
         Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 9 of 10




            The fact that Plaintiff has pled her state law causes of action in the alternative

does not change this conclusion. Menchaca, 331 F. App’x at 304 (finding that

plaintiff’s argument “that his state-law claims are pled in the alternative pursuant to

Federal Rule of Civil Procedure 8 and thus not subject to preemption” had “no

merit.”). “Whether [a plaintiff] refers to his [state law claims] as an ‘alternate theory

of recovery’ or a ‘concurrent state-law cause of action’ has no effect on ERISA’s

preemption of those claims.” Id. Therefore, the state law claims in Plaintiff’s First

Amended Complaint are preempted and must be dismissed. 21

IV.         CONCLUSION

            The plan under which the Policy and Plaintiff’s claims originate is an ERISA

Plan. Plaintiff’s claims for violation of Sections 541.060(a)(2)(A) and 541.060(a)(7)

of the Texas Insurance Code and breach of contract are not exempt from ERISA’s

savings clause and are preempted. It is therefore

            ORDERED that Defendant’s Motion to Partially Dismiss Plaintiff’s First

Amended Complaint [Doc. # 8] is GRANTED. It is therefore




21
            Defendant also moves to strike from Plaintiff’s First Amended Complaint any
            request for compensatory, statutory, exemplary, penalty or other extra-contractual
            monetary relief associated with her state law claims beyond what may be due under
            ERISA. See Motion at 4-5. Because the Court dismisses Plaintiff’s state law claims
            in their entirety, the Court does not reach Defendant’s motion to strike certain
            requests for damages associated with those claims.

                                                 9
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
        Case 4:20-cv-02530 Document 9 Filed on 09/15/20 in TXSD Page 10 of 10




            ORDERED that Plaintiff’s claims for violations of Texas Insurance Code

Sections 541.060(a)(2)(A) and 541.060(a)(7) and breach of contract are dismissed

with prejudice. It is further

            ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Original Petition

[Doc. # 4] is denied as moot.

            SIGNED at Houston, Texas, this 15th
                                           ___ day of September, 2020.




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




                                             10
P:\ORDERS\1-2020\2530.MTD.docx 200915.1525
